DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Nakajima (JP 2012-226002).

         In regards to claim 13, Nakajima discloses an image forming apparatus on which a plurality of cartridges, each of which includes a photosensitive drum to be driven to rotate, are mountable, the image forming apparatus comprising: (abstract; 1, 10-11 fig 1, ‘image forming apparatus’, ‘4 cartridges’, ‘photosensitive drums’)  

          a plurality of mounting portions, each of the plurality of mounting portions being configured such that a cartridge of the plurality of cartridges is mountable on the mounting portion by inserting the cartridge to the mounting portion in a direction of a rotational axis of the photosensitive drum included in the cartridge; and (10-11 fig. 1, ‘image forming apparatus’, ‘4 cartridges’)

          a plurality of LED units, each of the LED units corresponding to one of the plurality of mounting portions, each of the LED units including: (30 fig. 1, ‘LED units’)



          a spring configured to be expandable and contractible in a direction crossing the direction of a rotational axis of the photosensitive drum of the cartridge mounted on the corresponding mounting portion, the spring being configured to act on the frame so as to position the frame with respect to the cartridge on the corresponding mounting portion by contraction of the spring; and (10, 14, 36 fig. 2, ‘cartridge’, ‘developing unit’, ‘spring’)

          2a cam surface provided to the frame and configured to convert a force provided to the cartridge for inserting the cartridge to the corresponding mounting portion into a force for contracting the spring in association with a movement of the cartridge in a mounting operation of the cartridge to the corresponding mounting portion. (abstract; 10 fig. 2, ‘cartridge’)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852